                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

SUN CHENYAN                               )
                                          )
      Plaintiff,                          )                 Case No. 20-cv-220
                                          )
      v.                                  )                 Judge John F. Kness
                                          )
THE PARTNERSHIPS AND                      )                 Mag. Judge M. David Weisman
UNINCORPORATED                            )
ASSOCIATIONS IDENTIFIED ON                )
SCHEDULE “A”                              )
                                          )
      Defendants.                         )
_________________________________________ )

                        NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Sun

Chenyan hereby dismisses this action with prejudice against the following Defendants

identified on Schedule A to the Complaint:

              Defendant No.                            Defendant Name

              52                                        lhmlg

              80                                        Spring Lucky

              81                                        suenjiqfeng

              84                                        Taiwan Hualian E-Commerce Co., Ltd

Respectfully submitted this 26th day of April, 2020,

                                                            /s/ L. Ford Banister, II
                                                            Bar No. ​5446539
                                                            FORD BANISTER IP
                                                            244 5th Avenue, Ste. 1888
                                                            New York, NY 10001
                                                            Telephone No. 212-574-8107
                                                            Email: ​ford@fordbanister.com
                                                            Attorney for Plaintiff
